Title: To Thomas Jefferson from Andrew Ellicott, 1 December 1803
From: Ellicott, Andrew
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Lancaster December 1st. 1803.
               
               For some time past Mr. William Barton, and myself, have been objects of abuse in Mr. Duane’s paper; but this abuse would be disregarded on our part, was it not from an opinion generally prevailing in this state, and probably in some others that, that paper is the organ of the will, and wishes, of the administration of the general government; because, it is this opinion alone which gives any weight to the charges.— 
               It was insinuated a few days ago in the paper above alluded to, that I am an applicant for office under the government of the United States. For the incorrectness of this insinuation, I have only to appeal to yourself, and then ask if there is not a probability of the other charges being equally groundless?—This insinuation if not contradicted, might lead Govr. Mc.Kean to suppose that I felt myself uneasy under his administration, and wished to leave my present situation;—which is the reverse of truth. 
               Mr. Duane has been for some months past indirectly attacking the Governor,—his allusions are too plain not to be understood. In this however, he has shewn more caution than his friend Mr. Binns (a British subject), and editor of a paper in Northumberland called the republican Argus, in which he has in direct terms accused the inhabitants of this State, of want of wisdom, in choosing such a man as Govr. Mc.Kean for their ruler!— 
               The republican interest in this State has been much injured by the denunciations of some of our best, and most influential friends, by Mr. Duane, which has created an unnecessary jealousy, and in some cases a determined enmity.—Whether this is the effect of his own imprudence, or a premeditated design in himself, and those by whom he is backed, to destroy all government, all law, and throw the nation into confusion, for the purpose of rendering republicanism contemptible is difficult to determine: but at present, it appears that the United States are to take their tone from three foreign printers, (viz), Messrs. Duane, Cheetham, and Binns; the latter, as has been already observed, is a British subject.—These men with as little ceremony, and remorse, as a wolf devours his prey, are constantly employed in adding fuel to the flames of discord among our native born citizens, and so far, as it is within the compass of their power, destroying the character of every person in this country, whose conduct is not in perfect unison with their views.—What may eventually be the consequence of this influence of foreigners, (if not foreign influence), time alone must determine: And whatever other native-born citizens may think, and feel on this subject, it appears to me, that the conduct of those men is calculated to depress the american character, and carries with it an evidence, that we have decreased in vigour of mind, and independence of sentiment, since we were lopped off from the original stock.— 
               If republicanism consists in supporting the constitution of the United States, and those of the individual states, both Mr. Barton, and myself may lay claim to the title of republicans; but if it consists in introducing into this country either anarchy, or the strong arm of a consular government, we have been mistaken, for our conduct, and sentiments, have ever been hostile to both.—But it has been stated in some of the prints well known to be under the influence of the Aurora, that, we are adverse to the administration of the United States, as well as to that of this State.—How does this appear?—It is a fact, as certain as any ever deduced from the most rigid experiment, that we were denounced for supporting the republican administration of Govr. Mc.Kean,—and the charge is equally false as it relates to the administration of the general government.—No information has ever been withheld by me from the latter when asked, and the materials which formed the basis of the report of the committee last winter relating to the Floridas, were certainly those which I had some time before sent to the Treasury department.—And I am confident was Mr. Lewis now here, he would admit that he had every assistance from me which I could give him, to render his undertaking both useful, and important. In short, I have been uniform in my wishes, and would have rendered more services had they been required.—It is stated by Mr. Duane in a number of his papers, that Mr. Barton, and myself, are in a league with Mr. Charles Smith, a leading federalist of this place, and one of our 13 senators who so streniously opposed your election to the presidency.—To point out the inaccuracy of this statement, I shall observe first, that Mr. Charles Smith of this place was never one of our senators! Mr. Richard Smith from one of our western counties was a senator at time alluded to, but with him we have no acquaintance. Secondly so far from being in a league with Mr. Charles Smith of this place as stated by Mr. Duane our ticket for representatives to the ensuing legislature of this state was publickly opposed by him under his own signature in both the republican and federal papers of this borough.—These are facts of which Mr. Duane cannot be ignorant:—he nevertheless continues to give publicity to those falshoods!— 
               If Mr. Duane is in the confidence of the administration of the general government, and been informed by any of the departments, that I am an applicant for office, it is certainly incorrect, and ought to be corrected for the reasons already stated; and if he is not in that confidence, we who have been the objects of his abuse, and denunciations, ought in some degree to be aware of it, least, in defending ourselves (if it should become necessary) we might take ground, which would have a tendency to hasten the maturity of discord, the seeds of which are beginning to vegetate in consequence of the denunciations that have already taken place; for it cannot be expected, that all the individuals of the republican party, whose characters have been traduced by those foreign printers, will calmly submit to so much degrading abuse without making a single exertion to vindicate their characters, or repel their assailants; but in making this defense, the administration for very obvious reasons ought to be kept out of sight, which cannot be done if Mr. Duane is to be considered as being in the confidence of Government, because it is that opinion alone which gives weight to his charges.—
               I have the honour to be with great esteem and regard your friend and Hble. Servt.
               
                  Andw. Ellicott
               
            